Order, Supreme Court, New York County, entered on June 11, 1976, granting defendants-respondents-appellants’ motion to dismiss the amended complaint herein, unanimously reversed, on the law, motion denied and amended complaint reinstated, for the reasons stated in this court’s memorandum decision on Appeal No. 3486, decided and published simultaneously herewith. (Wilhelmina Models v Faberge, Inc., 55 AD2d 520.) Plaintiff-appellant-respondent shall recover of defendants-respondents-appellants $60 costs and disbursements of this appeal. Concur—Murphy, J. P., Lupiano, Birns, Capozzoli and Lane, JJ.